Exhibit 10.2

 

LOGO [g319982ex10_pg01.jpg]

2012 Management Incentive Plan

(MIP)

Corporate SG&A for

Managers and Above

Effective: January 1, 2012



--------------------------------------------------------------------------------

2012 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

 

 

1. Purpose

The objective of the 2012 Stream Global Services Management Incentive Plan
Corporate SG&A for Managers and Above (the “Plan”) is to recognize and reward
the achievement of company-wide growth and profitability objectives that are
essential to the success of Stream Global Services, Inc. (“Stream” or the
“Company”).

 

2. Effective Date

The effective date for implementation of the Plan shall be January 1, 2012.

 

3. Eligibility

Employees in Corporate SG&A at the manager level and above whose roles and
responsibilities are deemed by executive management to be critical to operations
and/or who have direct responsibility for achieving the financial results of the
Company are eligible for participation in the Plan. (Each such designated person
is called a “Participant” in this Plan.) Target payouts, plan components and
component weightings are defined by the Participant’s position, as further set
forth below.

Stream will issue all Participants a notice of their eligibility and their
individual components by providing a document in the form of Appendix B (the
“Plan Notice”). Other eligibility requirements are listed in Section 7 below,
and an individual may only become a Participant by complying with those
requirements.

 

4. Target and Target Components

Participants will be assigned an annual target payout for the Plan as specified
in the applicable Plan Notice (the “Target”). The Target will vary according to
the Participant’s position and may be expressed as a percentage of base salary
or as a specified amount. The Target represents the potential financial award
that will be earned at 100% achievement of goals for all Plan components, as
described below, at year-end.

Actual Plan payouts will be based on the following Plan components: (a) the
achievement of the Company of its 2012 Revenue Plan (“Revenue Performance”)
(b) the performance of the Company against its Customer Value Pass Rate
objectives in 2012 (“CV Pass Rate Performance”) and (c) the performance of the
individual Participant in 2012 (“Individual Performance”). Plan payouts will be
calculated based upon the 2012 annual financial performance of the Company and
its affiliates (“Corporate Financial Performance”). Targets are weighted based
on the Participant’s job level in accordance with Table 1 below to reflect the
Participant’s ability to influence Company performance.

 

- 2 -



--------------------------------------------------------------------------------

2012 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

TABLE 1

Performance Percentages by Job Level

 

Job Level

   Revenue
Performance     CV Pass  Rate
Performance     Individual
Performance  

Executive

     90 %      10 %      0 % 

Senior Vice President/ Vice President

     80 %      10 %      10 % 

Sr. Director & Director

     70 %      15 %      15 % 

Sr. Manager & Manager

     50 %      25 %      25 % 

 

5. Measurement and Payment

Each Participant’s Target payout shall be determined after the end of the 2012
calendar year based upon achievement of the individual performance objectives
applicable to the Participant. In the event that any of the Revenue Performance,
CV Pass Rate Performance or Individual Performance objectives is not achieved
for a Participant, the Participant shall not be eligible to receive any Target
payout in respect of such objective. After determination of the objectives that
were achieved for the Participant in 2012, the Participant’s Target shall be
adjusted to reflect only those applicable objectives that were achieved (the
“Achieved Target”). For example, if a Director Participant did not achieve the
Individual Performance objective but the Revenue Performance and CV Pass Rate
Performance objectives were achieved, the Participant’s Achieved Target would be
equal to 85% of the Target (i.e., the Target less the 15% attributable to the
Director’s Individual Performance).

Calculation will be subject to the completion of the Stream Global Services 2012
external audit by Ernst & Young and the 2012 Performance Management process. In
the event that the Company fails to achieve the Corporate Financial Performance
Threshold, as defined below, no Plan payouts will be made, regardless of the
achievement of the Revenue Performance objective, the CV Pass Rate Performance
objective or the Individual Performance objective.

Following the completion of the 2012 external audit of the Company, the Plan
payouts that are due to each Participant will be calculated in accordance with
this Plan and paid in accordance with the Company’s normal payroll practices.

 

- 3 -



--------------------------------------------------------------------------------

2012 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

6. The Plan Components

The Management Incentive Plan payout for each Participant will be dependent upon
the Participant’s role in the Company and determined based upon achievement
against the following metrics, as set forth in Table 1 above: Revenue
Performance, CV Pass Rate Performance and Individual Performance. In addition,
Plan payments will be paid at a percentage determined by Corporate Financial
Performance. These components are further described below.

 

  A. CORPORATE FINANCIAL PERFORMANCE:

The Corporate Financial Performance funding mechanism is determined by the
Company’s financial performance in 2012. The Company’s financial performance
measurement for MIP purposes shall be the Company’s 2012 Operating Income, plus
depreciation and amortization, plus any employee stock compensation charges
(including charges recorded under FAS 123R or other similar provisions related
to stock compensation charges), and plus any non-recurring one-time items
(initially contemplated as severance and related stock option acceleration,
significant litigation settlements, site closure costs, and transaction costs
related to M&A activity) (collectively, “Adjusted EBIDTA”). The Board of
Directors and/or Compensation Committee shall review any such non-recurring
“one-time” items and shall have the right to include or exclude such items in
the determination of Adjusted EBITDA for MIP purposes at their sole discretion.
In addition, the Board of Directors and/or Compensation Committee shall have the
right to review the market lease adjustment to reduce such adjustment by any
foreign exchange gains that may occur in 2012.

Plan payments will be determined in accordance with Table 2 below based on
achievement by the Company of a targeted Adjusted EBITDA of $[***] in United
States Dollars (the “Corporate Financial Performance Metric”).

TABLE 2

Corporate Financial “EBITDA” Performance and Plan Percentage Funding

 

Actual Adjusted EBITDA Achieved

   Actual
Percentage
Funded  

$[***], or greater

     130 % 

$[***], but less than $[***]

     110 % 

$[***], but less than $[***]

     100 % 

$[***], but less than $[***]

     80 % 

$[***], but less than $[***]

     60 % 

Less Than $[***]

     No Funding   

 

- 4 -



--------------------------------------------------------------------------------

2012 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

The CEO, subject to approval and ratification by the Compensation Committee,
during or following completion of the 2012 calendar year, may recommend
increases to the bonus pool (up to 20%) based upon factors such as
(1) overachievement of Adjusted EBITDA targets for 2012, (2) efforts that
position the Company for potential expansion in future years regarding revenue
and/or margins, and (3) superior performance by individuals meriting incentive
compensation beyond their stated merit bonus percentage.

If the Company does not achieve ‘Adjusted EBITDA’ of at least $[***] (the
“Corporate Financial Performance Threshold”), no payouts will be made in respect
of the Plan.

In the event that Company achieves Adjusted EBITDA of at least $[***] or
greater, the Participant shall be eligible to receive the Achieved Target
funding percentage as set forth in the Plan Percentage Funded column of Table 2
based on the Adjusted EBITDA achieved (the “Actual Percentage Funded”).

 

  B. REVENUE PERFORMANCE

The Revenue Performance component is determined by whether the Company achieves
the goal of its Revenue Plan as determined by the Chief Executive Officer of the
Company. The Revenue Plan for 2012 is set at $[***].

The Revenue Performance objective will be measured and funding awarded as set
forth in the Plan Percentage Funded column of Table 3 below based on the Actual
Revenue achieved (the “Actual Percentage Funded”), as may be adjusted by the
Corporate Financial EBITDA Performance Funding.

TABLE 3

Corporate Revenue Performance and Plan Percentage Funding

 

Actual Revenue Achieved

   Actual
Percentage
Funded*  

$[***], or greater

     100 % 

$[***], but less than $[***]

     90 % 

$[***], but less than $[***]

     80 % 

$[***], but less than $[***]

     70 % 

$[***], but less than $[***]

     60 % 

Less Than $[***]

     50 % 

 

- 5 -



--------------------------------------------------------------------------------

2012 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

  C. CV PASS RATE PERFORMANCE

The CV Pass Rate Performance component is determined by whether the target
identified on the Participant’s Plan Notice achieves the CV Pass rate, as
further described in Appendix B. The CV Pass Rate Performance target shall be
binary (i.e., the assigned level achieved the required improvement or not). If
the CV Pass Rate Performance objective is achieved, the Participant shall be
eligible to receive the CV Pass Rate Performance portion of the Target, as may
be adjusted by the Actual Percentage Funded.

 

  D. INDIVIDUAL PERFORMANCE

The Individual Performance component is determined by the participants direct
manager and is based on a discretionary assessment of the individuals overall
performance during 2012. The Manager may award performance on individual
performance between 75% and 100% achievement. The Participant will not receive
any payout in respect of the Individual Performance component if the Participant
is assessed as Does Not Meet Expectations. The Participant shall be eligible to
receive the Individual Performance portion of the Target, as may be adjusted by
the Actual Percentage Funded, if the Participant is assessed as Meets
Expectations or better.

 

7. Conditions and Eligibility Requirements

 

  A. The 2012 Plan has required financial conditions that must be met for any
payments to be made under the Plan. The conditions are as follows:

 

  i. In order for a Participant to be eligible for any Plan payment, the Company
must achieve the Corporate Financial Performance Threshold. In the event that
the Company does not achieve the Corporate Financial Performance Threshold, no
Plan payment will be made to any Participants.

 

  ii. In the event that the Company achieves exceeds the threshold Adjusted
EBITDA of $[***], any payout under the Plan will be adjusted to reflect the Plan
Percentage Funded as indicated on Table 2.

 

  B. Participants eligible to participate in the Plan must be in benefit
eligible positions and be considered as manager or above in the Company or its
affiliates. Any exceptions to this must be approved by the Executive Vice
President of Human Resources and the CEO.

 

  C. To be eligible for any Plan payment, the Participant must be an active
employee of the Company in good standing on the date actual Plan payments are
made.

 

  D. Individuals who are on a formal Performance Improvement Plan will not be
eligible to receive a bonus payout in 2012.

 

- 6 -



--------------------------------------------------------------------------------

2012 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

  E. Subject to paragraph 7E below, new employees and current employees newly
promoted to Plan eligible positions will participate on a pro-rated basis
depending on the number of days they are employed as an eligible Plan
Participant beginning on the hire or promotion date and through December 31,
2012.

 

  F. Employees hired or promoted for the first time into Plan eligible positions
on or after October 1, 2012 will not be eligible to participate in any component
of the Plan.

 

  G. A Participant shall not receive any Plan payments for days during which the
Participant was on leave (i.e., excluding paid sick days). No Participant who is
on leave will receive a Plan payout unless and until the Participant returns
from leave.

 

  H. Retroactive pay adjustments will not be applied. Payments will be
calculated based on the base salary in effect at December 31, 2012 for Targets
expressed as a percentage of base salary.

 

  I. Payment on any particular occasion of any bonus amount under this Plan
shall not create the presumption that any further bonus amount will be paid to
the Participant thereafter under this Plan or otherwise.

 

  J. Employees who transfer out of an eligible position during the year into a
non-eligible position in the Company but who are still employed as of the Plan
payment date, will be considered for a pro rata award based on the number of
days in the eligible position and earnings accrued during such days as a ratio
to the full year. Employees who transfer from one position to another during the
year will be considered for a pro rata award based on the number of days in each
position.

 

  K. Participants who live and work in a non-United States location will have
their Plan payout calculations performed at corporate headquarters (i.e.,
comparisons against metrics will be local currency denominated) and payouts will
be issued in their local currency, unless a specific international assignment or
other employment agreement specifically provides otherwise.

 

  L. All payouts are subject to applicable withholding taxes for the respective
tax jurisdiction.

 

8. Administration

 

  A. The adoption of this Plan shall not be deemed to be an employment agreement
between the Company and any Participant, and shall not give any employee the
right to continued employment. The adoption of this Plan shall not interfere
with the right of the Company to dismiss any employee at any time, for any
reason not prohibited by law and it shall not be deemed to give the Company the
right to require any employee to remain in its employ.

 

  B. Payments under this Plan are not part of the Participant’s base salary,
severance or other benefits.

 

  C.

The targets assigned and recognized as goals on any of the performance factors

 

- 7 -



--------------------------------------------------------------------------------

2012 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

  may be removed, revised or otherwise modified by the Chief Executive Officer
or the Compensation Committee of the Board of Directors of the Company at any
time for any reason.

 

  D. A Participant’s right to receive payment of an award under the Plan shall
be no greater than the right of an unsecured general creditor of the Company.
All awards under the Plan shall be paid from the general funds of the Company,
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such awards.

 

  E. The Company reserves the right to amend, terminate and modify this Plan at
any time in its sole discretion with or without notice. Each Participant, by
signing a Certificate of Acknowledgment, specifically acknowledges this right.
Stream Management’s interpretation of the Plan is final and in the sole and
absolute discretion of Management. The Company reserves the right to make final
and binding decisions regarding the amount of incentive, if any, to be paid to
each Participant in its sole and absolute discretion.

 

  F. No Participant or third party acting on behalf of or through a Participant
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any amounts that may
be payable hereunder, nor shall any of said amounts be subject to seizure for
payment of debt, judgments, alimony or separate maintenance owed by a
Participant, or be transferable by operation of law in the event of a
bankruptcy, or otherwise.

 

  G. This Plan is administered by, and all decisions regarding any payments
hereunder shall be made by Stream, its Management and the Compensation Committee
of the Board of Directors.

 

  H. All matters of Plan interpretation should be directed to the Executive Vice
President, Human Resources or their designee. If any term or condition of this
plan is found to be in non-conformance with a given state, federal or other law,
that term or condition will be non-enforceable but will not negate other terms
and conditions of the plan.

 

  I. The Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, USA, without regard to its conflicts of laws
principles.

 

- 8 -



--------------------------------------------------------------------------------

2012 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

Appendix A

2012 MIP Payout Example

 

Participant Name:    John Doe Job Title:    Director, Finance    CV Pass
Participant Level:    Region Manager Name:    Jane Smith    Base Salary:   
100,000 Department:    Finance    2012 MIP Target Percentage:    [***]
Eligibility Date:    January 1, 2012    2012 MIP Total Target Amount:    [***]
Corporate/Region:    Americas    Revenue Target (70%):    [***] Country:   
United States    CV Pass Rate Target (15%):    [***] Site Location:    Colonnade
   Individual Target (15%):    [***]

Corporate Financial Performance Funding

2012 Adjusted EBITDA Achieved: $[***]

Actual Percentage Funded: [***]% (Based on achievement of $[***] as applied to
Table 2 on page 4)

Annual Target Bonus is $[***] and at [***]% funding level the actual funded
bonus is $[***].

Revenue Performance

 

Measurement

   % of
Bonus
Target     Funded
Bonus
Target      Revenue Plan
Target      Revenue Plan
Achieved    Percentage
Earned     Year-end
Payout
Amount  

Revenue Performance

     70 %      [***]       $ [***]       Y      100 %      [***]   

Total

     70 %                 [***]   

CV Pass Rate Performance

 

Measurement

   % of  Bonus
Target     Annual
Bonus
Target      CV Pass
Rate Target
Achieved
(Y/N)    Percentage
Earned     Year-end
Payout
Amount  

CV Pass Rate Performance

     15 %      [***]       Y      [***] %      [***]   

Total

     15 %              [***]   

Individual Performance

 

Measurement

   % of
Bonus
Target     Annual
Bonus
Target      Actual
Achievement    Achievement
Percentage
Earned     Year-end
Payout
Amount  

Individual Performance

     15 %      [***]       Meets


Expectations

     [***] %      [***]   

Total

     15 %              [***]   

2012 Plan Total Payout: $[***]

 

- 9 -



--------------------------------------------------------------------------------

2012 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

Appendix B

Plan Notice

 

Participant Name:    Job Title:    Eligibility Date:    Functional Department:
   Corporate/Region:    CV Pass Level:    Annual Bonus Target:   

 

     EBITDA Goal      Revenue      CV Pass Rate  

Target Goal

   $ [***]       $ [***]         [***] % 

Threshold Goal

   $ [***]         N.A.         N.A.   

Note: CV Pass assigned based on participation level of Global or Regional

EBITDA Performance

 

Actual Adjusted EBITDA Achieved

   Actual
Percentage
Funded*  

$[***], or greater

     130 % 

$[***], but less than $[***]

     110 % 

$[***], but less than $[***]

     100 % 

$[***], but less than $[***]

     80 % 

$[***], but less than $[***]

     60 % 

Less Than $[***]

     No Funding   

 

- 10 -